DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 2, 4-12 and 14-22 are pending and are allowed.

Terminal Disclaimer
The USPTO has approved, on 5/25/22, the Terminal Disclaimer filed on 5/25/22, with regards to double patenting in view of US application 17233076.

Reasons for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.	
	The closest prior art of record is US20170368390 ("Muller"), US20200360751 ("Ogier"), and US20160101306 ("Hennegan")
	The following is the Examiner's statement of reasons for allowance:
	Muller discloses a system for preventing and/or extinguishing a fire in an enclosed target area in a vehicle. The system having a central compressed air source for supplying compressed air to a load circuit. A supply of compressed air is provided in a compressed air buffer tank is supplied to a gas separation device from the compressed air buffer tank. A nitrogen-enriched gas mixture is provided at an outlet of the gas separation device, and introduced into the target area. An inlet of the compressed air buffer tank is at least temporarily fluidically connected to an outlet of a central compressed air source, wherein compressed air can be supplied to the compressed air buffer tank. A fluidic connection is provided between the central compressed air source and the compressed air buffer tank if a load circuit is not drawing any compressed air from the central compressed air source.
	Ogier discloses a fire suppression configuration system that includes a configurator. The configurator receives an indication of a plurality of components of a fire suppression system, an instruction to assign an input device of the fire suppression system to an input interface of a fire suppression system controller and at least one component, receive, an instruction to assign an output device to an output interface of the fire suppression system controller and at least one component, an indication of a connection between a first component and a second component, and an indication of at least one of a fire condition and supervisory condition corresponding to at least one input device, determines an output response of each output device by identifying each component that the output device is assigned and connected with, and executes a simulation using each output response corresponding to the at least one of the fire condition and supervisory condition.
	Hennegan discloses a fire sprinkler system which includes a piping system having at least one dual-use pipe providing both an air conveying inlet and a fire extinguishing fluid conveying outlet. The pipe has at least one air sampling opening allowing ambient air flow into the pipe and at least one fire sprinkler for ejecting a fire extinguishing fluid from the pipe in the event of a fire. An air sampling detector is fluidly connected to the pipe and tests the ambient air within the pipe to detect the presence of the fire. A valve, disposed between the source of the fire extinguishing fluid and the pipe, is in communication with the air sampling detector and operable to open, upon detection of the fire based on the ambient air tested by the air sampling detector, in order to fill the pipe with the fire extinguishing fluid.
	The closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the subject matter of independent claims 1 and 11. The prior art does generally discuss key elements related to the claimed invention, including a refuse vehicle, comprising: a chassis; a body assembly coupled to the chassis, the body assembly defining a refuse compartment; a thermal event monitoring system comprising one or more sampling elements configured to sample an environmental condition associated with the refuse compartment and a processing circuit configured to determine a presence of a thermal event indicating at least one of a fire or an overheating component based on air from the one or more sampling elements; and a fire suppression system configured to provide a fire suppressant to the refuse compartment via the air sampling line in response to a determination by the processing circuit that the thermal event is present based on a signal from the sensor. However, the claimed invention also recites aspects regarding wherein the one or more sampling elements include an air sampling line configured to capture the air from the refuse compartment of the refuse vehicle and transport the air to a sensor positioned outside of the refuse compartment and operatively coupled to the processing circuit. These key aspects were not reasonably found in the prior art. Any prior art rejection purporting to teach the claimed invention with these aspects would have only been doing so out of hindsight bias. Overall, while several key elements of the claimed invention are disclosed in the prior art found, no single prior art reference that fully discloses the claimed invention was found, nor was there determined a reasonable combination of prior art references that would have made the claimed invention obvious to one of ordinary skill in the art before the effective filing date of the invention.
	Claims dependent on the independent claims are allowable as well.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663